Citation Nr: 1223822	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  03-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes.  

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In August 2003, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file. 

In a January 2005 decision, the Board denied the Veteran's claim for service connection for diabetes mellitus on a direct and presumptive basis.  It was also held that his duty off the coast of Vietnam did not constitute service in Vietnam for the purpose of presuming that the diabetes was due to herbicide exposure. 

The Veteran appealed the Board's January 2005 decision to the United States Court of Appeals for Veteran's Claims (Court).  By a February 2009 Memorandum decision, the Court affirmed that part of the Board's decision that denied service connection for diabetes mellitus on a presumptive basis for Vietnam service.  The Court noted that the VA's regulatory interpretation had been upheld on appeal to the Federal Circuit.  See Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  Thus, the presumption of service connection based on Vietnam service was not available to the Veteran.  The portion of the Board's decision denying service connection for diabetes mellitus on a direct basis was vacated and remanded for further proceedings consistent with the Court's decision. 

In March 2010 the Board remanded the claim for a contemporaneous examination.  In a May 2011 decision, the Board again denied the claim for service connection for diabetes.   The Veteran appealed, and in a September 2011 Order, the Court upheld a Joint Motion of the parties, thus vacating the May 2011 decision and remanding it back to the Board for action consistent with the Joint Motion.  

In October 2011, the Veteran perfected an appeal with respect to the issues of service connection for hypertension and peripheral neuropathy of the lower extremities, both claimed as secondary to diabetes.     

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records and service treatment records appear to show that he served on the USS De Haven from October 1967 to May 29, 1968.  In his initial July 2002 claim, the Veteran indicated that he served on Naval Vessels that actually went into and up the rivers of Vietnam, exposing him to Agent Orange.  To date, VA has generally obtained information indicating that the USS De Haven conducted operations on the Saigon River (i.e. an inland waterway) in early March 1967 but no information has been obtained to indicate that the ship was present in any inland waterway during the time period from October 1967 to May 1968.  However, in a May 2012 brief, the Veteran's attorney indicated that VA had not requested the deck logs from the De Haven for the period of the Veteran's service aboard ship.  To ensure that the Veteran is provided adequate assistance, the Board finds that a remand is necessary so that the RO may request the deck logs from the Archives or, if appropriate, that a review of the USS De Haven deck logs is conducted by the Joint Services Records and Research Center (JSRRC).   

Prior to making the request to the JSRRC, the RO should request that the Veteran and his attorney provide an approximate date, within a two month time window, as to when the USS De Haven went up the inland waterway(s) in Vietnam while the Veteran was serving aboard.  Delineation of this two month time window is necessary according to the requirements of the JSRRC.  If copies of the original deck logs can be obtained, they should be for the entire period.  If copies for the entire period are unavailable, that should be documented in the claims file.

The Veteran has also alleged exposure to herbicides, which were dumped into the sea from planes, just prior to the planes landing on a nearby aircraft carrier and has also alleged exposure to herbicides from seawater spray.  The Board notes, however, that the JSSRC has to date, found:

[N]o evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam. . . .  Therefore, the JSSRC can provide no evidence to support a claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era."  Manual M21-MR, Part IV, Subpart ii, Chapter 1, Section H-28.  

In view of this finding, there remains a question of whether there was routine dumping of chemical in the water off Vietnam and whether this was routine policy prior to the planes landing.  The Air Force or other appropriate authority should be contacted to ascertain whether planes routinely emptied loads of chemical over the water off Vietnam prior to landing.

The Board also notes that as the Veteran has asserted that his hypertension and peripheral neuropathy are secondary to his diabetes, these claims are inextricably intertwined with the diabetes claim and must also be remanded.   


Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran and/or his attorney provide an approximate date, within a two month time window, as to when the USS De Haven went up the inland waterways in Vietnam while the Veteran was serving aboard.  

2.  The RO should attempt to obtain deck logs for the De Haven for the time period for which the appellant was on board.  If the logs for the full period cannot be obtained, the claims folder should contain documentation as to the attempts made.  The RO should then make a request to JSRRC to search the deck logs of the USS De Haven for evidence that the ship entered an inland waterway of Vietnam during the two month time frame identified.  

3.  Attempts should be made, through contact with the Air Force, or other appropriate authority, to ascertain whether it was routine procedure for planes spreading Agent Orange to empty any part of the load over the waters off Vietnam prior to landing.  All attempts made to obtain this information should be documented in the claims folder.

4.  The RO should then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


